DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengupta et al., “A micro-scale multi-frequency reactance measurement technique to detect bacterial growth at low bio-particle concentrations,” Lap Chip, Vol. 6, pp. 683-692 (2006), hereinafter Sengupta.
Regarding claim 1, Sengupta teaches an impedance-based method for detecting microbial growth (abstract), the method comprising: providing a vessel with at least two electrodes disposed therein (page 686, column 2, paragraph 4 and figure 4); introducing a sample to be monitored for microbial growth in the vessel (pages 687-688, columns 2-1, paragraphs 1-1), wherein the electrodes are immersed in the sample (pages 687-688, columns 2-1, paragraphs 1-1); measuring total impedance of the sample to determine the total ionic composition of the sample over time (page 686, column 2, paragraph 4 and pages 688-689, columns 2-1, paragraphs 2-1); from the measurement, determining an imaginary reactance component of the total impedance over time (pages 688-689, columns 2-1, paragraphs 2-1); determining changes in the imaginary reactance component over time (pages 688-689, columns 2-1, paragraphs 2-1); and from the determination of the changes in imaginary reactance over time, determining whether microorganism growth has occurred (pages 688-689, columns 2-1, paragraphs 2-1).
Regarding claim 2, Sengupta teaches tuning a frequency sensitivity of the system to the determined imaginary reactance (page 686, column 2, paragraph 4).
Regarding claim 5, Sengupta teaches wherein the total impedance is measured at a high frequency of about 40 kHz to about 80 kHz (page 686, column 2, paragraph 4).
Regarding claim 6, Sengupta teaches wherein the total impedance is measured at a low frequency of about 1 kHz to about 10 kHz (page 686, column 2, paragraph 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta in view of United States Application Publication No. 2007/0238092, hereinafter Rubesa.
Regarding claim 3, Sengupta teaches tuning by adjusting a capacitive input stage of a lock-in amplifier detector (LCR meter, page 686, column 2, paragraph 4). However, Sengupta fail to teach a variable resistor.
Rubesa teaches a device for detection, measurement and analysis of biological signals in which a tuning coil and a variable resistor is utilized so that the device can be tuned to the specific frequency of interest (Rubesa, paragraph [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the variable resistor of Rubesa because it would allow for the tuning of the specific frequency of the device (Rubesa, paragraph [0020]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta in view of “The Wien Bridge Oscillator,” http://www.play-hookey.com/oscillators/audio/wien_bridge_oscillator.html, obtained using Wayback Machine from 1/20/2013, hereinafter Wien Bridge.
Regarding claim 4, Sengupta teaches all limitations of claim 2; however, Sengupta fails to teach the tuning element is a bridge resistor-capacitor tuning circuit.
Wein Bridge teaches that a Wien bridge oscillator which containers a bridge resistor-capacitor circuit will only balance a frequency at a specific frequency as defined by the resistor and capacitors and that using variable resistors the output frequency can be varied (Wein Bridge, paragraphs 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the LCR meter of Sengupta with the Wein bridge oscillator of Wein Bridge because it would only balance a frequency at a specific frequency as defined by the resistor and capacitors and that using variable resistors the output frequency can be varied (Wein Bridge, paragraphs 1-4) thereby allowing tuning of the frequency.

Claim(s) 5 and 6 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Sengupta.
Regarding claim 5, if it is determined that Sungupta fails to teach the total impedance is measured at a high frequency of about 40 kHz to about 80 kHz, then Sengupta fails to specifically disclose this limitation. However, Sengupta teaches the total impedance is measured from 1kHz to 1MHz.
The claimed range overlaps or falls within the prior art range; in cases where the claimed range overlaps or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art to have selected the portion of measured range in the range that corresponds to the claimed range. See MPEP 2144.05(I).
Regarding claim 6, if it is determined that Sungupta fails to teach the total impedance is measured at a low frequency of about 1 kHz to about 10 kHz, then Sengupta fails to specifically disclose this limitation. However, Sengupta teaches the total impedance is measured from 1kHz to 1MHz.
The claimed range overlaps or falls within the prior art range; in cases where the claimed range overlaps or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art to have selected the portion of measured range in the range that corresponds to the claimed range. See MPEP 2144.05(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796